* Curia, per Savage, Ch. J.
The law respecting written contracts, that they cannot be contradicted or varied by a parol agreement made at the same time, is not denied. But the facts, it is alleged, show there was no ground for the promise. The language of the plea is certainly strong. It is, that the sum of $190 was paid in anticipation of the payment to be made on the 1st April, 1827; and that it was received and accepted by the plaintiff, as evidence of the payment and agreement to allow interest; and for no other purpose whatever. These facts are admitted by the demurrer; and being true, I can see no ground for a promise. A debtor pays part of his debt before it is due, and a note is given instead of a receipt. It is certainly without consideration, and not to be enforced. If my view of this subject is correct, the defendant is entitled to judgment, with leave to the plaintiff to withdraw the demurrer, and reply-
judgment for the defendant.